IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60201



GENARO VARGAS-MOLINA,

                                           Petitioner,

versus

JOHN ASHCROFT,
ATTORNEY GENERAL,

                                           Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A91-022-076
                        --------------------
                            March 7, 2002

Before REAVLEY, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Genaro Vargas-Molina petitions for review of an order of the

Board of Immigration Appeals (BIA) holding that Vargas-Molina’s

state conviction for felony driving while intoxicated was an

aggravated felony warranting his removal from this country.    The

respondent has moved to dismiss the petition for review and to

remand the case to the BIA for reconsideration in light of United

States v. Chapa-Garza, 243 F.3d 921, 927 (5th Cir. 2001).

Vargas-Molina has not replied to the respondent’s motion to

remand.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-60201
                               -2-

     Vargas-Molina’s petition for review is GRANTED.   The order

of the BIA is VACATED, and this case is REMANDED to the BIA for

disposition consistent with Chapa-Garza, 243 F.3d at 927.   All

other outstanding motions are DENIED.